         Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 1 of 25 Page ID #:1


     1    JENNER & BLOCK LLP
          JULIE A. SHEPARD (SBN 175538)
 2        JShepard@jenner.com
          ANDREW G. SULLIVAN (SBN 301122)
 3        AGSuIlivan@Jenner.com
          SATI HARUTYUNYAN(SBN313138)
 4        SHarutyunyan@jenner.com
          EFFIONG K. DAMPHA (SBN 323554)
 5        EDampha@jenner.com
          633 West 5tn Street Suite 3600
 6        Los Angeles, CA 90071 -2054
          Telephone:         239-5100
 7        Facsimile:    Bis] 239-5199
 8        GIANNI P. SERVODIDIO (pro hac vice to be submitted)
          D s(^enner.com
 9          9^ird Avenue
          New York, NY 10022-3908
10        Telephone: (212) 891-1600
          Facsimile: (2\2) 891-1699
11
          Attorneys for Plaintiffs
12
                                 UNITED STATES DISTRICT COURT
13
                               CENTRAL DISTRICT OF CALIFORNIA
14
                                         WESTERN DIVISION
15

16        COLUMBIA PICTURES INDUSTRIES,              Case No.
          INC.; AMAZON CONTENT
17        SERVICES, LLC; DISNEY
          ENTERPRISES, INC.; PARAMOUNT               COMPLAINT FOR COPYRIGHT
18        PICTURES CORPORATION;                      INFRINGEMENT
          WARNER BROS. ENTERTAINMENT
19        INC.; UNIVERSAL CITY STUDIOS               DEMAND FOR JURY TRIAL
          PRODUCTIONS LLLP; UNIVERSAL
20        TELEVISION LLC; and UNIVERSAL
          CONTENT PRODUCTIONS LLC,
21
                                       Plaintiffs,
22
                V.
23
          ALEJANDRO GALINDO and DOES 1-
24        20,

25                                   Defendants.
26

27

28


                                               COMPLAINT
     Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 2 of 25 Page ID #:2


 1           Plaintiffs bring this Complaint against Alejandro Galindo (“Galindo”) and
 2    DOES 1-20 (collectively with Galindo, “Defendants”) for direct and secondary
 3     copyright infringement under the Copyright Act (17 U.S.C. § 101 et seq.). This
 4    Court has subject matterjurisdiction pursuant to 28 U.S.C. §§ 1331, 1338(a), and 17
 5    U.S.C. § 501(b). Plaintiffs allege, on personal knowledge as to themselves and
 6    information and belief as to others, as follows:
 7                                    INTRODUCTION
 8           1.    Defendants own and operate the infringing Internet Protocol television
 9    (“IPTV”) service commonly referred to as Nitro TV. Defendants offer Nitro TV
10     subscription packages consisting of thousands of live and title-curated television
11    channels available twenty-four hours a day, seven days a week, throughout the
12    United States and abroad. The channels available on Nitro TV include many of the
13    world’s most popular television programs and motion pictures such as The Office,
14    Spider-Man: Homecoming, Toy Story 3, Star Trek Beyond, Homecoming and Joker,
15    including works whose copyrights Plaintiffs own or exclusively control
16    (“Copyrighted Works”). Plaintiffs and/or their affiliates have invested and continue
17    to invest substantial resources and effort each year to develop, produce, distribute,
18    and publicly perform their Copyrighted Works through legitimate market channels
19    that in aggregate create a content ecosystem that is safe and reliable for consumers.
20    Defendants’ unlawful conduct in operating Nitro TV directly and willfully subverts
21    that ecosystem through pursuit of illicit profits from massive and blatant
22    infringement of Plaintiffs’ Copyrighted Works.
23           2.    Upon paying Nitro TV’s subscription fees, subscribers are provided
24    with credentials enabling access to an array of television channels, curated by
25    Defendants, via the web-based Nitro TV platform as well as the Nitro TV application
26    for use on mobile phones and smart TVs (eollectively the “Nitro TV Platforms”)
27    which Defendants control. Through and in connection with these distribution outlets
28    and systems they devised, architected, and control. Defendants illegally reproduce

                                                2
                                           COMPLAINT
     Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 3 of 25 Page ID #:3


 1    and publicly perform the Copyrighted Works in vast numbers without Plaintiffs’
 2    authorization and facilitate, induce, and contribute to infringement of the
 3    Copyrighted Works by others.
 4          3.     Defendants’ ongoing and massive infringement is willful. Defendants
 5    know they are violating Plaintiffs’ rights to exploit the Copyrighted Works. Indeed,
 6    Defendants have actively selected the programming that they sell and stream
 7    illegally to subscribers on Nitro TV Platforms, notified Nitro TV subscribers when
 8    channels containing Plaintiffs’ Copyrighted Works have been added, asked
 9    subscribers for feedback regarding what television programs they would like
10    Defendants to add to Nitro TV’s channel lineup, and apparently added television
11    shows in response to subscribers’ feedback. Further, Defendants continued to offer
12    their blatantly infringing service even after they became aware of a lawsuit against
13    a similarly infringing IPTV service “Set TV Now” and have also continued to offer
14    Nitro TV after the operators of the Set TV Now service were adjudicated to be
15    infringing Plaintiffs’ copyrights and were enjoined.
16          4.     Defendants’ knowledge that their acts are illegal is further confirmed
17    by Defendants’ concerted efforts to hide their tracks and operate anonymously. For
18    example, the primary Nitro TV website used to obtain credentials to access the Nitro
19    TV Platforms conceals registrant information from public access. Likewise,
20    Defendants have not registered a Digital Millennium Copyright Act (“DMCA”)
21    agent for any Nitro TV website they have operated. Moreover, as described further
22    below, Galindo has advised Nitro TV subscribers on how to hide their locations from
23    detection when using the Nitro TV Platforms.
24          5.    On top of selling Nitro TV subscriptions directly to users. Defendants
25    have also developed an extensive and expanding web of Nitro TV resellers. As
26    explained in more detail below, these resellers market and sell Defendants’
27    infringing Nitro TV service throughout the United States and around the world. By
28

                                               3
                                           COMPLAINT
     Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 4 of 25 Page ID #:4


 1    creating and cultivating their reseller program, Defendants have dramatically
 2    increased their ill-gotten gains flowing from infringement.
 3          6.     Defendants’ entire business amounts to nothing more than a brazen,
 4    large-scale copyright infringement operation, undertaken to maximize ill-gotten
 5    profits for as long as possible. Plaintiffs have brought this action to stop Defendants’
 6    ongoing copyright infringement and to secure damages resulting from Defendants’
 7    infringing conduct.
 8                              JURISDICTION AND VENUE
 9          7.     This Court has subject matter jurisdiction over this Complaint pursuant
10    to 28 U.S.C. §§ 1331, 1338(a), and 17 U.S.C. § 501(b).
11          8.     This Court has personal jurisdiction over Defendants. Defendants have:
12    transacted business within California; transacted business with California
13    companies, resellers, and consumers; committed the tortious act of copyright
14    infringement within California; and have caused tortious injuries within California
15    resulting from acts occurring outside California.
16          9.     Defendants operate the website TekkHosting.com (the “Website”).
17    During the relevant time. Defendants have marketed and sold Nitro TV subscriptions
18    to end users in California as well as TekkHosting Nitro Reseller Credits (which are
19    exchanged for Nitro TV subscriber credentials) to resellers in California, via the
20    Website and other interactive websites, and have profited from the sale of the same.
21          10.    In furtherance of their infringement. Defendants do business with
22    California-based companies, including but not limited to (a) Cloudflare, Inc., a
23    company that provides content delivery and domain name services and is
24    headquartered in San Francisco, California; and (b) Facebook, which is
25    headquartered in Menlo Park, California and which Defendants have used to
26    advertise and promote Nitro TV subscriptions and to build the Nitro TV reseller
27    network.
28

                                                 4
                                            COMPLAINT
     Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 5 of 25 Page ID #:5


 1           11.    Defendants’ unauthorized exploitation of the Copyrighted Works has
 2    caused harm to Plaintiffs in California. Defendants reasonably expected or should
 3    have reasonably expected their acts to cause harm in California because Plaintiffs
 4    maintain either headquarters or offices in California, and it is the location of a
 5    significant portion of Plaintiffs’ production and distribution operations.
 6           12.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b),
 7     1400(a).
 8                                         THE PARTIES
 9           13.    Plaintiff Columbia Pictures Industries, Inc. (“Columbia”) is a
10    corporation duly incorporated under the laws of the State of Delaware with its
11    principal place of business in Culver City, California. Columbia owns or controls
12    copyrights or exclusive rights in content that it or its affiliates produce or distribute.
13           14.    Plaintiff Amazon Content Services, LLC (“Amazon”) is a corporation
14    duly incorporated under the laws of the State of Delaware with its principal place of
15    business in Seattle, Washington.        Amazon owns or controls the copyrights or
16    exclusive rights in the content that it or its affiliates produce or distribute.
17           15.    Plaintiff Disney Enterprises, Inc. (“Disney”) is a corporation duly
18    incorporated under the laws of the State of Delaware with its principal place of
19    business in Burbank, California. Disney owns or controls copyrights or exclusive
20    rights in content that it or its affiliates produce or distribute.
21           16.    Plaintiff Paramount Pictures Corporation (“Paramount”) is a
22    corporation duly incorporated under the laws of the State of Delaware with its
23    principal place of business in Los Angeles, California. Paramount owns or controls
24    copyrights or exclusive rights in content that it or its affiliates produce or distribute.
25           17.    Plaintiff Warner Bros. Entertainment Inc. (“Warner Bros.”) is a
26    corporation duly incorporated under the laws of the State of Delaware with its
27    principal place of business in Burbank, California. Warner Bros, owns or controls
28    copyrights or exclusive rights in content that it or its affiliates produce or distribute.

                                                   5
                                              COMPLAINT
     Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 6 of 25 Page ID #:6


 1           18.    Plaintiff Universal City Studios Productions LLLP (“UCSP”) is a
 2     limited liability limited partnership duly organized under the laws of the State of
 3    Delaware with its principal place of business in Universal City, California. UCSP
 4     owns or controls copyrights or exclusive rights in content that it or its affiliates
 5    produce or distribute.
 6           19.    Plaintiff Universal Television LLC (formerly known as NBC Studios
 7    LLC) (“UT”) is a limited liability company duly organized under the laws of the
 8     State of New York with its principal places of business in Universal City, California
 9    and New York, New York. UT owns or controls copyrights or exclusive rights in
10    content that it or its affiliates produce or distribute.
11           20.    Plaintiff Universal Content Productions LLC (formerly known as
12    Universal Cable Productions LLC and Universal Network Television, LLC)
13    (“UCP”) is a limited liability company duly organized under the laws of the State of
14    Delaware with its principal place of business in Universal City, California. UCP
15    owns or controls the copyrights or exclusive rights in the content that it or its
16    affiliates produce or distribute.
17           21.    Plaintiffs have obtained Certificates of Copyright Registration for their
18    Copyrighted Works. Exhibit A contains a representative list of titles, along with
19    their registration numbers, as to which Defendants have directly and secondarily
20    infringed, and continue to do so.
21           22.    Defendant Alejandro Galindo (“Galindo”) resides in or around
22    Dickinson, Texas.
23           23.    Plaintiffs do not presently know the true names of the DOE defendants.
24    Plaintiffs are informed and believe, and on the basis of that information allege, that
25    each of the DOE defendants was in some manner proximately responsible for the
26    events alleged in this Complaint and for the injuries and damages alleged herein.
27    Plaintiffs will amend this Complaint to assert the true names and/or capacities of the
28    DOE defendants when their names are ascertained.

                                                   6
                                              COMPLAINT
     Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 7 of 25 Page ID #:7


 1                                 BACKGROUND FACTS
 2    Plaintiffs and Their Copyrighted Works
 3          24.    Plaintiffs and/or their affiliates produce and distribute a significant
 4    portion of the world’s most sought-after, critically acclaimed, and award-winning
 5    television programs and motion pictures.
 6          25.    They also own or hold the exclusive U.S. rights (among others) to
 7    reproduce, distribute, and publicly perform the Copyrighted Works, including by
 8    means of streaming those works over the Internet to the public.
 9          26.    Plaintiffs, either directly or indirectly through their affiliates, authorize
10    the legitimate distribution and public performance of the Copyrighted Works in
11    various formats and through multiple distribution channels, including, by way of
12    example: (a) through cable and direct-to-home satellite services (including basic,
13    premium, and “pay-per-view”); (b) through authorized, licensed Internet video-on-
14    demand (“VOD”) services, including those operated by Amazon, iTunes, Google
15    Play, Disney+, and VUDU; (c) through authorized, licensed Internet or over-the-top
16    (“OTT”) streaming services, including those offered by Hulu TV, Fubo TV, Sling
17    TV, YouTube TV, and others; (d) for private home viewing on DVD, Blu-ray, and
18    UHD discs; (e) for exhibition in theaters; and (f) for broadcast television.
19    Defendants’ Direct and Secondary Infringement of Plaintiffs’ Copyrighted
20    Works
21          27.    Plaintiffs’ Copyrighted Works have been and are being streamed live
22    to Nitro TV subscribers, as well as being provided on an on-demand basis, via the
23    Nitro TV Platforms without Plaintiffs’ authorization. The Nitro TV Platforms—
24    which compete with and undermine authorized cable and Internet on demand
25    services- are available on a subscription basis and are controlled by Defendants,
26    who profit from the sale of subscriptions to the Nitro TV Platforms.
27          28.    To market and promote the Nitro TV Platforms, Defendant Galindo
28    created        the        NITROTV              Official         Facebook           group.

                                                 7
                                            COMPLAINT
     Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 8 of 25 Page ID #:8


 1    www.facebook.com/groups/Nitroiptv/ (“Nitro TV Facebook Group”),                   As the
 2    creator and an administrator of the Nitro TV Facebook Group, Galindo used it to
 3    market and promote Nitro TV subscriptions, to induce, encourage, and facilitate
 4    infringement, and to expand Defendants’ web of Nitro TV subscription resellers.
 5    Among other things, as reflected in the screen shot below. Defendants used this
 6    Facebook group platform to inform subscribers of Nitro TV’s new channels and
 7    program offerings, to provide subscribers with updates about the Nitro TV
 8    Platforms, and to invite subscribers to post on the Nitro TV Facebook Group page
 9    the TV shows they wanted added to Nitro TV.
10
11                       Alex Galindo shared a link.
                         O Admin ■ October 8, 2017
12
                  Refresh or restart your app. You will see Urban and Family Movies
13                categories now un VOD. We have now started to add TV series and
                  started with Game of Thrones all of Game of Thrones seasons are
14                avaialble in VOD in 1080p Please post here TV shows you want next
                  so that we can get an idea which ones to add next. Will leave
15
                  comments open for this. Any issues or help request still need to be
16                submitted via ticket through

17                  Client Area - TekkHosting
18                  TEKKHOSTING.COM


19                [Cf Like

20                OO 22
21

22          29.      Defendants have added title-curated television channels to Nitro TV’s
23    channel lineup apparently in response to subscribers’ responses to requests for their
24    feedback.
25

26    W
27

28    W

                                                         8
                                                     COMPLAINT
     Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 9 of 25 Page ID #:9


 1             30.        Defendants even used the Nitro TV Faeebook Group as a vehicle to
 2    advise Nitro TV subscribers how to hide infringing activity. For example, as
 3    reflected below, Galindo advised users to use a VPN, which would mask the users’
 4    unique IP address and location and enable access to restricted content:
 5
         NfTRO TV Official
 6
 7

 8

 9
         OtKUI«l«A




         VidMM
                                                       fi                                W W W rN I T R O I P T V : <
                                                                                            \
                                                                                                                                                     V*
                                                                                                                                                        1




         Phowt                                                                                             I
         Fi^                                           I
10                                                             'j                                                                       *

11
                                                                                                           ii •
         O Smw StJ^w-u ^
12       O wnoTvofficte
         O *«n»Tv                                                                                          •,
13                                       Kellv ATvrt
                                                                                                                                        / ftt-t- Ve- *-3


         O Smwihub-AOOOM         T«5 IS THF PtWEO POST*
14                               Welcome to mo
         O PEWECTSTKA.     2Q.   RUUS:
                                 n PLEASE READ PtiSfiCD TrtS POST FOR SET UP (NFO F«STJ A so,
15       O M»ln»rwlPTV.
                                 fh^EASE        sttre yew        read v««f Wetcorac and credertais
                                 emals Cheat           rnak if ycu      get Ihem
                                 21 DOhOTme                  admin unless asked to do scl I DO NOT run
16                               this board, or MTRO service I of^ helped put tfxs page togeth^, so
                                 piatM dpnt message tm tof adnw^rairva                  Scf; Mora

17                               o
                                 z''> Like
18                                                                                                        crcuca I’aeM it e«4er tfof'
                                                                                                          ■V* 13 Shan with t'
                                                                                                          tw*' ?y   t»ji“ flat* i

19                                       A ev

               >=>               IT you r?ve in the UK 3iati kibcoffs are b ocked by your Isp Simpe vpo
20                               service ^ iPvar*sh wT ahow ybu to vie* wthout ssues. Out«K)e of
                                 UKya;ei«9ood

21
22                               0«
                                                                                                                                                Ch* *




23

24             31.        Defendants use their Website, TekkHosting.com, as their primary
25    interface through which users may receive access credentials to the infringing
26    service. To obtain credentials allowing access to the programs via the unauthorized
27    Nitro TV Platforms, a subscriber must either (a) purchase a subscription through the
28    Website or other website controlled by Defendants or (b) purchase a subscription

                                                                                  9
                                                                        COMPLAINT
 Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 10 of 25 Page ID #:10


 1   through a Nitro TV reseller who has purehased TekkHosting Nitro Reseller Credits
 2   on the Website or through other means controlled by Defendants such as
 3   nitroiptv.com.
 4         32.   Nitro TV subscriptions typically sell for $20 per month for two devices.
 5   Upon paying the monthly subscription fee, a new subscriber receives an email within
 6   approximately 24 hours providing the necessary Nitro TV credentials and a link to
 7   the Nitro TV application (the “App”) for the subscriber to download onto one or
 8   more devices (e.g., laptop or Android phone).
 9         33.   Upon downloading the App and launching one of the Nitro TV
10   Platforms with their subscriber credentials, Nitro TV subscribers have been greeted
11   by the message: “Enjoy the best television channels with the best IPTV App!   95




12         34.   Defendants prompt Nitro TV subscribers go to Live TV or view their
13   TV Guide:
14
15
16
17
18
19
20

21   w
22

23   W
24

25   W
26
27   W
28

                                             10
                                         COMPLAINT
 Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 11 of 25 Page ID #:11


 1                     35.             Upon selecting Live TV, Nitro TV subscribers are provided with a
 2   collection of television programming curated by Defendants. The sheer volume of
 3   channels that Defendants have captured to provide on the Nitro TV Platforms
 4   requires organization by category or genre (e.g., Entertainment, Network, News,
 5   Sports, Kids, 24/7) as depicted in the screenshot below:
 6              I S cl>)) WebTV Player


      «-               O        ia        CC   nitrovvebddnsoet                                  *     L         ^   -
 7         WebTV PInyef nitro


                                ViUTCKS W*ftTV                                Ita
 8

 9                              0 utttfIcTVHD




                                                                                                           ■ii
10                               )WN KD
                                                                                            1,




                                 )WH m
                                                                                     S
11                                                                                    t .
                                 )iV9en HD

12                               ^oriimpunt N«tAixl( HP



13                               ^i>pF«TVHP


                                                                      M-'’ /
14

15

16

17

18                                     Defendants offer thousands of live television channels. The live

19   television channel offerings are streamed contemporaneously with the original

20   source of the telecast. In other words, the television program airing on a television

21   channel (e.g., FX, the Disney Channel, Paramount Network) through an authorized

22   source (e.g., a cable operator, satellite TV provider) is available on the Nitro TV

23   Platforms at the same time. Many of these television channels include the

24   Copyrighted Works.

25                     37.             Upon clicking on one of the live television program offerings, the Nitro

26   TV system assembled, operated, controlled, and managed by Defendants transmits

27   the television program, including Plaintiffs’ Copyrighted Works, to the Nitro TV

28   subscriber. Initially the television program will appear in a window on the right of

                                                                     11
                                                                  COMPLAINT
 Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 12 of 25 Page ID #:12


 1   the viewing device. With the click of a button, the program may be maximized to
 2   fill the entire screen.
 3               38.         Below are screenshots depicting just a couple of Plaintiffs’ Copyrighted
 4   Works streamed by Defendants:
 5
            3428 - 24/7: Spider-man Movies
 6

 7

 8

 9
                                         i                                                *
10
                                                   vVN
                                                         A                      * i
11                            I *

                                                               -d
12                                                           /“Til

13                                                                   ^ W
            a            ^ow; No Program Found
14                       Next: No Program Founc:


15                                       1         'ti                     ►I     w   o
16

17

18   Mi'.                                                             C

19                                                                                                tt
                                                                                ■I
        <    I



20
                                                                     ■I
21

22
                                                                                              I

23
      24rf:lht Offlefi

24
                                                                                          EclMB^S
25

26

27

28

                                                                           12
                                                                     COMPLAINT
 Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 13 of 25 Page ID #:13


 1                 39.            Reflecting their targeting of California subscribers, Defendants obtain
 2   and include on Nitro TV Platforms a collection of broadcast television networks
 3   throughout California such as the Los Angeles ABC, CBS, CW, NBC and FOX
 4   networks reflected below:
 5
                     V SMARTER'
 6    UVU L ? 1,411 AlW-

                     US:CBSHDKCALL             Anyolcs CA
 7
                     US; CBS HD Los Angeles CA


 8                   US; NBC HD L>    Angeli     CA


                     US;CWHDKTLACH5Lo5Angoll!5Cfl
 9
                     US: ABC HD L     Anyeles CA

10                   US; FOX HD Los Angeles CA
              XJ

11           WJi#          My 1J KCOP L.


        - nsi        US: ABC HD Loui:
12
                     US: CBS HD Louisville KY


13                   US; FOX HD Louisville KY


                     US; NBC HD Louisvi
14

15

16                 40.            Defendants also offer a VOD service on the Nitro TV Platforms in the
17   form of Nitro TV’s “Catch Up” feature. When a Nitro TV subscriber selects the
18    Catch Up” option (which is displayed in the lower right hand comer of the
19   screenshot of Nitro TV in Paragraph 34, above), they are offered television
20   programming from the prior two days. For example, a Nitro TV subscriber using
21   this feature on a Monday would be shown a guide of what aired on Sunday and
22   Saturday, and may select and watch a program that was telecast at a specific time
23   and on a specific channel (e.g., Disney Channel, Paramount Network) during the
24   prior two days. This type of VOD service is only possible by copying the
25   programming.
26               41.              In addition to the collection of live television channels that Defendants
27   have amassed. Defendants offer “24/7,” title-curated channels devoted to a single
28   television series, motion picture, or franchise. By way of example, the 24/7 channel

                                                               13
                                                            COMPLAINT
 Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 14 of 25 Page ID #:14


 1   dedicated to Season 1 of Peaky Blinders streams the episodes from Season 1 of that
 2   series in order. Similarly, the 24/7 channel dedicated to Marvel’s Captain America:
 3   The Winter Soldier streams that single movie repeatedly, as reflected from the
 4   screenshots below:
 5

 6

 7

 8

 9
10

11
12
           24/7 Captain America The Winter Soldier 4K
13

14

15                 24/7 4K UHD

                                                                                                     7 CaptalR
16          24/7 Captain America                                                                     jrica The Vs/'n
            The Winter Soldier 4K                                                                    iier 4K
17
                                                                                                     is not available
            24/7 Backdraft 4K                                                                        channel.
18

19          24/7 Field of Dreams 4K
                                           Unavailable -             EPG is not available fo this channel.
                                                                                                                        I
            UHD
                                           EPG is not available to this channel.
20
            24/7 The Grand Tour S2
            4K UHD
21
                                                                                                                        <
22          24/7 Dumbo 4K UHD


23          2A/7 Godzilla 4K UHD

24

25         42.     Defendants offer some of Plaintiffs’ most popular Copyrighted Works
26   through these 24/7 channels, such as Friends, Fleabag, Spider-Man motion pictures,
27   and The Mentalist. To create and offer such channels. Plaintiffs’ Copyrighted Works
28   have been reproduced and then assembled in a continuous loop for the purpose of

                                                            14
                                                     COMPLAINT
     Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 15 of 25 Page ID #:15


 1     transmitting them nonstop to Nitro TV subscribers via the Nitro TV Platform—all
 2     without Plaintiffs’ authorization.
 3            43.    As noted above, to expand Nitro TV’s subscriber base and their ill-
 4     gotten profits, Defendants developed and operate a Nitro TV reseller program,
 5     creating an extensive and expanding network of Nitro TV resellers. Defendants have
 6     dramatically increased their profits from infringement by selling TekkHosting Nitro
 7     Reseller Credits to resellers for credentials to access Nitro TV. In turn. Defendants’
 8     network of resellers market and promote Nitro TV to attract new subscribers to the
 9     illegal Nitro TV service. When a reseller sells a Nitro TV subscription, access
10     credentials are provided to the Nitro TV Platforms in exchange for debiting the
11     reseller’s credits.
12            44.    Volume discounts incentivize resellers to buy large quantities of credits
13     and boost their subscription sales. For example, as reflected in the screenshot on the
14     next page, a reseller buying 20 credits would pay $10 per credit, while a reseller
15     purchasing 1,000 credits would pay less than $5 per credit. As a reseller typically
16     sells Nitro TV subscriptions for $20 per month, a high-volume reseller will keep
17     more from each subscription that it sells. Defendants, in turn, gain a larger number
18     of subscribers paying them monthly fees for Defendants’ infringing service.
19     w
20
21     w
22
23     W
24
25     W
26
27     w
28

                                                 15
                                             COMPLAINT
 Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 16 of 25 Page ID #:16


 1           o
 2         l^-jrpw                                               N<’M,Of»S SL'ih
                                                                                s      (joou;t \J’.                                                 AtWLjIlt




 3
                                                              Choose your package
 4
                      15 TekkHosting Nitro
                         Reseller Credits                         :o TekkHosting Nitro
 5                                                                  Reseiier Credits                        30 TekkHosting Nitro
                                                                                                              Reseller Credits
                          S16S,0 USD One T
 6                                                                           DUSD OneTi
                                                                                                                         10 USD One. Til
                                  Oi'cJei Now
                                                                                   er Now
 7
                     Thrs B for FirM imw Re-wiWrsioStgn up
                      and becorrwa Re-stjfief. Thn mckides       20T^«ikHosTing NrtroF:*4*r## Credits

 8                                   ISCredits                                EiBttngR#iSie^*rs'|          30TekkHcBttng Nitro Reselter Cred/ts




 9                    50 TekkHosting Nitro                      100 TekkHosting Nitro                      200 TekkHosting Nitro
                        Reseller Credits                           Reseller Credits                           Reseller Credits
10
                          S4:    00 USD OneTi                                                                               USD One T

11

12                    50 TekkHosling Nitro Reseller Credits     ICO TekkHostmg Nitro Rewller Credits       2C0TeklcHcBt«ng Nitro Reseller Credits




13
                                                                   TekkHosting Nitro
                                                                    Resellers i.ooo
14                   500 TekkHosting Nitro                         TekkHosting Nitro                      Existing Reseller Credit
                        Xi eller Credits                            Re:      Credits                          Refill 15 credits
15
                           24S9.09USD OneTi                                                                     S1G5.I      SD Oi

16                               Order Now                                                                               Order N



17                   500 TekkHosting Niuo Reseller Credits      lODOTekkHostffig Nitro Resefler Credits




18
                                                                    TekkHost ig Niti o
                                                                     Rc- 5eUei s 1 ooo

19                                                                  TekkHo?;tincj Nitro
                                                                     Rc Tiler Cl eclitc.                       ReMU 15 Cl       edits
                                                                                                                                        edit


                                                                     «^&0<X.DO UflD Oiia Tlinir               9 SnSsOO USO Olhu Trrnn
20                                                                          <>rf|iTr Nobv




21
                                                                                                          Existing Res        ■Her Credil
22                                                                                                            Refill




23                                                                                                                  Ciidtfr N«w




24                     Existing Reseller Credit
                          Refill lOO Credits

25                           t^OO.OO USE>           Tldtff          41 laii.OCi U4D One Thniir

                                   '       Ntnv ‘                           Ofditmnw


26

27

28

                                                                                16
                                                                     COMPLAINT
 Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 17 of 25 Page ID #:17


 1          45.       The reseller program plays a pivotal role in Defendants’ illegal
 2   commercial enterprise.        Defendants’ web of resellers promotes Nitro TV as a
 3   substitute for authorized and licensed distributors (e.g., cable television providers,
 4   OTT streaming services). For example, Nitro TV is marketed as “simply the best
 5   and most reliable streaming service on the market, featuring over 2,500 HD
 6   streams.   99
                     Nitro TV marketing also promotes that subscribers can access “NFL,
                                                 99
 1   NHL, MLB, NBA, Soccer, UFC & PPV,                 24/7 Channels & Premium Movies,” “US
 8   Regionals,” and “Fitness, Music, Latino, Spanish, and more!” And Nitro TV offers
 9    many different subscriptions for you and your household to enjoy.     99




10          46.       The sheer breadth of Defendants’ illegal IPTV operation and the harm
11   to Plaintiffs is apparent. One of Defendants’ resellers recently boasted about the
12   success of his resell efforts:       Over 45,000 customers activated in the last 12
13   months.” That is just one Nitro TV reseller. There are scores of them.
14   Immediate and Irreparable Harm Threatened by Defendants’ Mass
15   Infringement
16          47.       The scope of Defendants’ infringement of Plaintiffs’ Copyrighted
17   Works is massive. Nitro TV is operating twenty-four hours a day, seven days a week
18   throughout the United States and abroad, infringing Plaintiffs’ Copyrighted Works
19   in vast numbers on a daily basis.
20          48.       Plaintiffs exercise their exclusive rights to license distributors and
21   downstream services to develop and grow markets for their copyrighted content,
22   particularly the emerging digital markets. Defendants’ conduct usurps Plaintiffs’
23   control over the exercise of these exclusive rights, interfering with those distribution
24   strategies.
25          49.       Defendants illegally and unfairly compete with live TV streaming
26   service providers who pay for permission to retransmit broadcast television, offering
27   live Internet TV while refusing to pay for the commercially bargained-for licenses
28   that the law requires. As such. Defendants also interfere with Plaintiffs’ existing

                                                  17
                                             COMPLAINT
     Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 18 of 25 Page ID #:18


 1     relationships with legitimate online services. These legitimate services negotiate
 2     their licenses and abide by contractual restrictions. Defendants need not honor such
 3     contractual restrictions because they circumvent the licensing process altogether.
 4     This unfair competition undermines the legitimate market for content streamed over
 5     the Internet, which is a robust and growing part of Plaintiffs’ businesses and an
 6     important option to many consumers.
 7           50.    Defendants are also contributing to consumer confusion regarding what
 8     is lawful and what is not by misleading customers to believe that the Nitro TV
 9     service is also legitimate. In this way, Nitro TV subscribers and potential subscribers
10     may mistakenly view Nitro TV as a legal and sanctioned alternative to authorized
11     distribution outlets and licensees, when it is not. This harms the market for legitimate
12     services by drawing users away from Plaintiffs’ legitimate licensees.
13           51.    For these reasons. Plaintiffs bring this action to protect their rights and
14     end Defendants’ wrongs.
15                                FIRST CAUSE OF ACTION
16                              (Direct Copyright Infringement)
17           52.    Plaintiffs incorporate herein by reference each and every averment
18     contained in paragraphs 1 to 51 inclusive.
19           53.    Under Section 106 of the Copyright Action, Plaintiffs own the
20     exclusive right to, among other things, make public performances of and reproduce
21     their Copyrighted Works.
22           54.    Plaintiffs have never authorized Defendants to publicly perform or
23     reproduce their Copyrighted Works.
24           55.    Defendants have infringed and continue to directly infringe thousands
25     of Plaintiffs’ Copyrighted Works by violating Plaintiffs’ exclusive rights to make
26     public performances of and reproduce the Copyrighted Works. Defendants, without
27     permission or consent of Plaintiffs, have (a) publicly performed and will continue to
28     publicly perform Plaintiffs’ Copyrighted Works, including but not limited to those

                                                 18
                                             COMPLAINT
 Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 19 of 25 Page ID #:19


 1   worked listed on Exhibit A hereto, by transmitting them over the Internet to Nitro
 2   TV subscribers; (b) reproduced and will continue to reproduce the Copyright Works
 3   in connection offering the “Catch Up” VOD service described above and creating
 4   24/7 channels; and (c) reproduced the Copyright Works in connection with offering
 5   other VOD services and the existing 24/7 channels.
 6             56.      Defendants’ acts of infringement are willful, in disregard of and with
 7   indifference to Plaintiffs’ rights.
 8             57.      As a direct and proximate result of the infringements by Defendants,
 9   Plaintiffs are entitled to damages and Defendants’ profits in amounts to be proven at
10   trial.
11             58.      Alternatively, at their election. Plaintiffs are entitled to statutory
12   damages, up to the maximum amount of $150,000 per infringed work by virtue of
13   Defendants’ willful infringement, or for such other amounts as may be proper under
14   17U.S.C. § 504.
15             59.      Plaintiffs further are entitled to recover their attorneys’ fees and full
16   costs pursuant to 17 U.S.C. § 505.
17             60.      As a direct and proximate result of the foregoing acts and conduct.
18   Plaintiffs have sustained and will continue to sustain substantial, immediate and
19   irreparable injury, for which there is no adequate remedy at law. Unless enjoined
20   and restrained by this Court, Defendants will continue to infringe Plaintiffs’ rights
21   in the Copyrighted Works. Plaintiffs are entitled to injunctive relief under 17 U.S.C.
22   § 502.
23                                  SECOND CAUSE OF ACTION
24            (Contributory Copyright Infringement by Knowingly and Materially
25                   Contributing to the Infringement of the Copyrighted Works)
26             61.      Plaintiffs incorporate herein by reference each and every averment
27   contained in paragraphs 1 to 60 inclusive.
28

                                                    19
                                                COMPLAINT
     Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 20 of 25 Page ID #:20


 1            62.   To the extent Defendants claim that it is third parties, not Defendants,
 2     who are violating Plaintiffs’ exclusive public performance and reproduction rights
 3     under the Copyright Act, Defendants are knowingly and materially contributing to
 4     such infringement. Defendants have actual knowledge of the third parties’
 5     infringement. Defendants systematically amassed from these third parties thousands
 6     of channels, many of which include Plaintiffs’ Copyrighted Works consisting of
 7     some of the most sought after, valuable television programs and motion pictures in
 8     existence. Defendants sell access to this vast array of channels on Nitro TV without
 9     authorization for $20 per month—a figure so incongruous with market rates that it
10     shows that Defendants necessarily know, or are deliberately and willfully blind to
11     the fact, that third parties are infringing Plaintiffs’ copyrights by transmitting them
12     without authorization. Indeed, Defendants’ knowledge of ongoing infringement is
13     clear. Defendants are cloaking and anonymizing their actions and their Website
14     because they know what they—and the third parties—are doing is illegal. Galindo
15     has also advised Nitro TV subscribers on how to hide their locations from detection
16     when using the Nitro TV Platforms.
17           63.    Defendants materially contribute to such infringement. Defendants
18     configure and promote the use of the Nitro TV Platform to connect subscribers to
19     unauthorized online sources streaming Plaintiffs’ Copyrighted Works. The operators
20     of these repositories or others operating in concert with them, control facilities and
21     equipment used to store and transmit Plaintiffs’ Copyrighted Works and cause the
22     content to be transmitted upon requests made via the Nitro TV Platforms to Nitro
23     TV subscribers. The operators of these repositories, or others operating in concert
24     with them directly, infringe Plaintiffs’ exclusive reproduction and public
25     performance rights by copying and publicly performing the Copyrighted Works
26     without Plaintiffs’ authorization.
27           64.    Defendants knowingly and materially contribute to aforementioned
28     infringement by operating the Website and supplying the Nitro TV Platforms that

                                                 20
                                             COMPLAINT
 Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 21 of 25 Page ID #:21


 1   facilitate, encourage, and enable such direct infringement, and by actively
 2   encouraging, promoting and contributing to the use of Defendants’ products and
 3   services for such copyright infringement.
 4             65.   Defendants’ knowing and material contribution to the infringement of
 5   Plaintiffs’ rights in each of the Copyrighted Works constitutes a separate and distinct
 6   act of infringement.
 7             66.   Defendants’ knowing and material contribution to the infringement of
 8   the Copyrighted Works is willful, intentional, and purposeful, and in disregard of
 9   and with indifference to the rights of Plaintiffs.
10             67.   As a direct and proximate result of the infringement by Defendants,
11   Plaintiffs are entitled to damages and Defendants’ profits in amounts to be proven at
12   trial.
13             68.   Alternatively, at their election. Plaintiffs are entitled to statutory
14   damages, up to the maximum amount of $150,000 per infringed work, by virtue of
15   Defendants’ willful infringement, or for such other amounts as may be proper under
16   17U.S.C. § 504.
17             69.   Plaintiffs further are entitled to recover their attorneys’ fees and full
18   costs pursuant to 17 U.S.C. § 505.
19             70.   As a direct and proximate result of the foregoing acts and conduct.
20   Plaintiffs have sustained and will continue to sustain substantial, immediate and
21   irreparable injury, for which there is no adequate remedy at law. Unless enjoined
22   and restrained by this Court, Defendants will continue to infringe Plaintiffs’ rights
23   in the Copyrighted Works. Plaintiffs are entitled to injunctive relief under 17 U.S.C.
24   § 502.
25                                THIRD CAUSE OF ACTION
26            (Intentionally Inducing the Infringement of the Copyrighted Works)
27             71.   Plaintiffs incorporate herein by reference each and every averment
28   contained in paragraphs 1 to 70 inclusive.

                                                 21
                                             COMPLAINT
     Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 22 of 25 Page ID #:22


     1          72.    Defendants intentionally induce the infringement of Plaintiffs’
     2   exclusive rights under the Copyright Act, including infringement of Plaintiffs’
     3   exclusive right to reproduce and publicly perform their works.
     4          73.    To the extent Defendants may claim that others are exercising
     5   Plaintiffs’ exclusive public performance and reproduction rights under the Copyright
     6   Act, Defendants induce such infringement by supplying and promoting the use of
     7   the Nitro TV Platforms to connect customers to unauthorized online sources that
     8   stream Plaintiffs’ copyrighted works, and by actively inducing, encouraging, and
     9   promoting the use of Nitro TV for copyright infringement.
    10          74.    Defendants’ intentional inducement of the infringement of Plaintiffs’
I   11   rights in each of the Copyrighted Works constitutes a separate and distinct act of
    12   infringement.
    13          75.    Defendants’ inducement of the infringement of the Copyrighted Works
    14   is willful, intentional, and purposeful, and in disregard of and with indifference to
    15   the rights of Plaintiffs.
    16          76.    As a direct and proximate result of the infringement that Defendants
    17   intentionally induce. Plaintiffs are entitled to damages and Defendants’ profits in
    18   amounts to be proven at trial.
    19          77.    Alternatively, at their election. Plaintiffs are entitled to statutory
    20   damages, up to the maximum amount of $150,000 per infringed work, by virtue of
    21   Defendants’ willful infringement, or for such other amounts as may be proper under
    22   17U.S.C. § 504.
    23          78.    Plaintiffs further are entitled to recover their attorneys’ fees and full
    24   costs pursuant to 17 U.S.C. § 505.
    25          79.    As a direct and proximate result of the foregoing acts and conduct.
    26   Plaintiffs have sustained and will continue to sustain substantial, immediate and
    27   irreparable injury, for which there is no adequate remedy at law. Unless enjoined
    28   and restrained by this Court, Defendants will continue to infringe Plaintiffs’ rights

                                                   22
                                               COMPLAINT    .
 Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 23 of 25 Page ID #:23


 1   in the Copyrighted Works. Plaintiffs are entitled to injunctive relief under 17 U.S.C.
 2   § 502.
 3

 4                                   PRAYER FOR RELIEF
 5            WHEREFORE, Plaintiffs pray for judgment against Defendants and for the
 6   following relief:
 7            1.   For preliminary and permanent injunctions (a) enjoining Defendants
 8   and their officers, agents, servants, employees, attorneys, and all persons acting in
 9   active concert or participation with them, from publicly performing, reproducing,
10   distributing or otherwise infringing in any manner (including without limitation by
11   materially contributing to or intentionally inducing the infringement of) any right
12   under copyright in any of the Copyrighted Works, including without limitation by
13   publicly performing or reproducing those Works, or by distributing any software or
14   providing any service or device that does or facilitates any of the foregoing acts; and
15   (b) impounding hardware in Defendants’ possession, custody, or control, and any
16   and all documents or other records in Defendants’ possession, custody, or control
17   relating to Defendants’ direct and secondary infringement of the Copyrighted
18   Works.
19            2.   For entry of a preliminary injunction enjoining Namecheap, Inc. and
20   Domain.com EEC, the respective domain name registrars for the TekkHosting.com
21   and NitroIPTV.com domain names (“Infringing Domain Names”), as well as all
22   others who receive notice of the Court’s order, from allowing the Infringing Domain
23   Names to be modified, sold, transferred to another owner, or deleted. Such entities
24   are further ordered to disable access to the Infringing Domain Names. As part of
25   accomplishing this, these entities shall take the following steps:
26                  a. Maintain unchanged the WHOIS or similar contact and identifying
27                       information as of the time of receipt of this Order and maintain the
28                       Infringing Domain Names with the current registrar;

                                                 23
                                             COMPLAINT
     Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 24 of 25 Page ID #:24


 1                   b. Immediately change the authoritative name-servers for the
 2                      Infringing Domain Names to name-servers controlled by Plaintiffs
 3                      pending further direction from this Court, the effect of which would
 4                      be to make the Infringing Domain Names inaccessible during this
 5                      period;
 6                   c. Prevent transfer of the Infringing Domain Names and any further
 7                      modification of any aspect of the domain registration records of the
 8                      Infringing Domain Names by Defendants or third parties at the
 9                      registrar or by other means; and
10                   d. Preserve all evidence that may be used to identify the entities using
11                      the Infringing Domain Names.
12           3.     For entry of an order requiring Namecheap, Inc. and Domain.com LLC,
13     the respective domain name registrars for the Infringing Domain Names, as well as
14     all others who receive notice of the court’s order, to transfer these domain names
15     and any additional domain names found to be associated with Defendants’ operation
16     of Nitro TV to a registrar to be appointed by Plaintiffs to re-register the domain
17     names in Plaintiffs’ names, or the name(s) of their designee(s), and under Plaintiffs’
18     ownership.
19           4.     For Plaintiffs’ damages and Defendants’ profits in such amount as may
20     be found; alternatively, at Plaintiffs’ election, for maximum statutory damages or for
21     such other amounts as may be proper pursuant to 17 U.S.C. § 504(c).
22           5.     For an accounting, the imposition of a constructive trust, restitution of
23     Defendants’ unlawful proceeds from copyright infringement, and damages
24     according to proof
25           6.     For a declaration that Defendants’ activities as alleged herein constitute
26     direct and secondary copyright infringement of Plaintiffs’ exclusive rights under
27     copyright in violation of 17 U.S.C. § 106.
28           7.     For prejudgment interest according to law.

                                                 24
                                            COMPLAINT
     Case 2:20-cv-03129 Document 1 Filed 04/03/20 Page 25 of 25 Page ID #:25


 1               8.     For Plaintiffs’ attorneys’ fees and full costs incurred in this action
 2     pursuant to 17 U.S.C. § 505.
 3               9.    For all such further and additional relief, in law or in equity, to which
 4     Plaintiffs may be entitled or which the Court deems just and proper.
 5

 6                                   DEMAND FOR JURY TRIAL
 7               Plaintiffs demand a trial by jury on all issues triable by jury.
 8

 9     Dated: April 3, 2020                        JENNER & BLOCK LLP
10

11
12

13                                                ''AUorn&ysfor Plaintiffs
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                     25
                                                COMPLAINT
       2978278
